                        Case 4:19-cv-02690-HSG Document 113 Filed 01/07/21 Page 1 of 5


                   1   LATHAM & WATKINS LLP
                         Matthew Rawlinson (SBN 231890)
                   2     140 Scott Drive
                         Menlo Park, California 94025
                   3     T: (650) 328-4600 / F: (650) 463-2600
                         matthew.rawlinson@lw.com
                   4
                         Elizabeth Deeley (SBN 230798)
                   5     505 Montgomery Street, Suite 2000
                         San Francisco, California 94111
                   6     T: (415) 391-0600 / F: (415) 395-8095
                         elizabeth.deeley@lw.com
                   7
                         Andrew B. Clubok (pro hac vice)
                   8     Susan E. Engel (pro hac vice)
                         555 Eleventh Street, NW, Suite 1000
                   9     Washington, D.C. 20004
                         T: (202) 637-2200 / F: (202) 637-2201
               10        andrew.clubok@lw.com
                         susan.engel@lw.com
               11
                         Colleen C. Smith (SBN 231216)
               12        12670 High Bluff Drive
                         San Diego, California 92130
               13        T: (858) 523-5400 / F: (858) 523-5450
                         colleen.smith@lw.com
               14
                       Attorneys for Defendants Lyft, Inc., Logan
               15      Green, John Zimmer, Brian Roberts, Prashant
                       (Sean) Aggarwal, Ben Horowitz, Valerie Jarrett,
               16      David Lawee, Hiroshi Mikitani, Ann Miura-Ko,
                       and Mary Agnes (Maggie) Wilderotter and Non-
               17      Party Jonathan Christodoro

               18      Additional Counsel on Signature Page

               19                                UNITED STATES DISTRICT COURT
                                                NORTHERN DISTRICT OF CALIFORNIA
               20
                                                      OAKLAND DIVISION
               21
                       In re LYFT INC. SECURITIES LITIGATION             MASTER FILE NO. 4:19-CV-02690-HSG
               22

               23                                                        JOINT STIPULATION AND
                       This Document Relates to:                         ORDER TO EXTEND BRIEFING
               24                                                        SCHEDULE ON PLAINTIFF’S
                       ALL ACTIONS                                       MOTION FOR CLASS
               25                                                        CERTIFICATION

               26

               27

               28

ATTORNEYS AT LAW
                                                                               STIP. AND ORDER TO EXTEND
 SAN FRANCISCO                                                                                    BRIEFING SCHEDULE
                                                                                         Lead Case No. 4:19-cv-02690-HSG
                        Case 4:19-cv-02690-HSG Document 113 Filed 01/07/21 Page 2 of 5


                   1          Pursuant to Local Rules 6-2 and 7-12, Defendants Lyft, Inc., Logan Green, John Zimmer,

                   2   Brian Roberts, Prashant (Sean) Aggarwal, Jonathan Christodoro, Ben Horowitz, Valerie Jarrett,

                   3   David Lawee, Hiroshi Mikitani, Ann Miura-Ko, and Mary Agnes Wilderotter (the “Lyft

                   4   Defendants”) and Lead Plaintiff, Rick Keiner (“Plaintiff”, and together with the Lyft Defendants,

                   5   the “Parties”), through their counsel, submit the following Joint Stipulation and [Proposed] Order

                   6   To Extend Briefing Schedule on Plaintiff’s Motion for Class Certification.

                   7          WHEREAS, on September 25, 2020, Plaintiff filed a Motion for Class Certification (ECF

                   8   No. 98);

                   9          WHEREAS, the Lyft Defendants’ Opposition to the Motion for Class Certification (the

               10      “Opposition”) was originally due to be filed on October 9, 2020;

               11             WHEREAS, the Parties agreed to extend the date for the Opposition from October 9, 2020

               12      to January 12, 2021 and the date for Plaintiff’s Reply in support of his Motion for Class

               13      Certification (the “Reply”) from October 16, 2020 to January 22, 2021 (ECF No. 100);

               14             WHEREAS, this Court entered the stipulation as an order of the Court on October 13, 2020

               15      and set a date for hearing on the Motion for Class Certification for February 18, 2021 at 2:00 p.m.

               16      (ECF No. 102);

               17             WHEREAS, on December 29, 2020 the Court rescheduled the date for a hearing on the

               18      Motion for Class Certification to March 11, 2021 at 2:00 p.m. (ECF No. 105);

               19             WHEREAS, in light of what the Lyft Defendants believe to be the complex issues involved

               20      in the Motion for Class Certification and to accommodate the Lyft Defendants’ request for

               21      adequate time for addressing these issues and for briefing and for Plaintiff to have adequate time

               22      to respond, counsel for the Parties have met and conferred, and agree to extend the date for the

               23      Opposition from January 12, 2021 to January 19, 2021 and the date for Plaintiff’s Reply from

               24      January 22, 2021 to February 5, 2021;

               25             WHEREAS, this extension of time will not alter the date of any event or deadline already

               26      fixed by Court order;

               27             WHEREAS, this stipulation is not intended to operate as an admission of any factual

               28      allegation or legal conclusion and is submitted subject to and without waiver of any right, defense,
                                                                                JOINT STIP. AND PO TO EXTEND BRIEFING
ATTORNEYS AT LAW                                                             SCHED. ON PLAINTFF’S MOT. FOR CLASS CER
 SAN FRANCISCO                                                           2                  Lead Case No. 4:19-cv-02690-HSG
                        Case 4:19-cv-02690-HSG Document 113 Filed 01/07/21 Page 3 of 5


                   1   affirmative defense, or objection;

                   2          NOW, THEREFORE, pursuant to Civil Local Rule 6-2, the Parties hereby stipulate,

                   3   subject to Court approval, that the briefing schedule for the Motion for Class Certification will be

                   4   modified as follows:

                   5          1.      The Lyft Defendants shall file their Opposition to the Motion for Class Certification

                   6   by January 19, 2021.

                   7          2.      Plaintiff shall file a Reply in support of his Motion for Class Certification by

                   8   February 5, 2021.

                   9

               10      Stipulated and agreed to by:

               11      Date: January 6, 2021

               12

               13
                        BLOCK & LEVITON LLP                                  LATHAM & WATKINS LLP
               14
                        /s/ Jacob A. Walker     BBBBBBBBBBBBB                /s/ Colleen C. Smith
               15       Jacob A. Walker (CA Bar. No. 271217)                 Colleen C. Smith (CA Bar. No. 231216)
                          260 Franklin Street, Suite 1860                       12670 High Bluff Drive
               16         Boston, MA 02110                                      San Diego, CA 92130
                          jake@blockesq.com                                     Colleen.Smith@lw.com
               17
                        Lead Counsel and Counsel for Plaintiff               Matthew Rawlinson (CA Bar. No. 231890)
               18                                                             140 Scott Drive
                                                                              Menlo Park, CA 94025
               19                                                             T: (650) 328-4600 / F: (650) 463-2600
                                                                              matthew.rawlinson@lw.com
               20
                                                                             Elizabeth Deeley (CA Bar. No. 230798)
               21                                                              505 Montgomery Street, Suite 2000
                                                                               San Francisco, CA 94111
               22                                                              T: (415) 391-0600 / F: (415) 395-8095
                                                                               elizabeth.deeley@lw.com
               23
                                                                             Andrew B. Clubok (pro hac vice)
               24                                                            Susan E. Engel (pro hac vice)
                                                                               555 Eleventh Street, NW, Suite 1000
               25                                                              Washington, D.C. 20004
                                                                               T: (202) 637-2200 / F: (202) 637-2201
               26                                                              andrew.clubok@lw.com
                                                                               susan.engel@lw.com
               27
                                                                             Counsel for Defendants Lyft, Inc., Logan
               28                                                            Green, John Zimmer, Brian Roberts,

ATTORNEYS AT LAW
                                                                                 JOINT STIP. AND ORDER TO EXTEND
 SAN FRANCISCO                                                           3   SCHED. ON PLAINTFF’S MOT. FOR CLASS CERT.
                                                                                 BRIEFING
                                                                                                Case No. 4:19-cv-02690-HSG
                       Case 4:19-cv-02690-HSG Document 113 Filed 01/07/21 Page 4 of 5


                   1                                            Prashant Aggarwal, Jonathan
                                                                Christodoro, Ben Horowitz, Valerie
                   2                                            Jarrett, David Lawee, Hiroshi Mikitani,
                                                                Ann Miura-Ko, and Mary Agnes
                   3                                            Wilderotter
                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                    JOINT STIP. AND ORDER TO EXTEND
 SAN FRANCISCO                                              4   SCHED. ON PLAINTFF’S MOT. FOR CLASS CERT.
                                                                    BRIEFING
                                                                                   Case No. 4:19-cv-02690-HSG
                        Case 4:19-cv-02690-HSG Document 113 Filed 01/07/21 Page 5 of 5


                   1                                     FILER’S ATTESTATION

                   2          Pursuant to Civil L. R. 5-1(i)(3), regarding signatures, I hereby attest that concurrence in

                   3   the filing of the document has been obtained from all of the signatories above.

                   4
                       Dated: January 6, 2021                                       /s/Colleen C. Smith
                   5                                                                Colleen C. Smith
                   6                                            *       *      *
                   7

                   8   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   9

               10      Date: 1/7/2021                               _______________________________
                                                                    HONORABLE HAYWOOD S. GILLIAM, JR.
               11                                                   U.S. DISTRICT JUDGE
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                                 JOINT STIP. AND PO TO EXTEND BRIEFING
 SAN FRANCISCO                                                           5   SCHED. ON PLAINTFF’S MOT. FOR CLASS CERT.
                                                                                                Case No. 4:19-cv-02690-HSG
